Name: Commission Regulation (EEC) No 878/88 of 30 March 1988 correcting Regulation (EEC) No 772/88 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/83 COMMISSION REGULATION (EEC) No 878/88 of 30 March 1988 correcting Regulation (EEC) No 772/88 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 772/88, '41,41 ' opposite Taric code 0406 90 31 151 , for destination 400, is hereby replaced by '40,41 '. , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regafd to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 772/88 (3) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion to the management committee ; whereas the Regulation in question should be amended accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1988. For the Commission Frans ANDRIESSEN Vice-President P) OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 78, 23. 3. 1988, p. 1 . P) OJ No L 80, 25. 3. 1988, p. 7.